ON MOTION FOR REHEARING

PER CURIAM.
This cause is before us on Appellant’s motion for rehearing and rehearing en banc. We grant the motion for rehearing, and deny rehearing en banc. The opinion of March 27, 2001, erroneously affirmed the revocation of probation. We therefore remand for the trial court to make the requisite findings of whether Appellant had the ability to pay restitution. If, on remand, the trial court revokes Appellant’s probation, it should specify the conditions of probation he was found to have violated.
BOOTH, DAVIS and POLSTON, JJ., CONCUR.